

	

		II

		108th CONGRESS

		2d Session

		S. 2971

		IN THE SENATE OF THE UNITED STATES

		

			October 9, 2004

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To permanently increase the maximum annual contribution

		  allowed to be made to Coverdell education savings accounts.

	

	

		1.Short

			 title

			This Act may be cited as the

			 The Education Savings for Students Act

			 of 2004.

		2.Increase in

			 maximum annual contribution for coverdell education savings accounts

			(a)In

			 generalSection 530(b)(1)(A)(iii) of the Internal Revenue Code of

			 1986 (defining Coverdell education savings account) is amended by striking

			 $2,000 and inserting $5,000.

			(b)Conforming

			 amendmentSection 4973(e)(1)(A) of the Internal Revenue Code of

			 1986 is amended by striking $2,000 and inserting

			 $5,000.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

